Case 17-72345-pwb       Doc 49     Filed 12/31/18 Entered 12/31/18 12:33:03              Desc Main
                                   Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   IN RE:                                         )       CHAPTER 11
                                                  )
   SOLID ESTATE INVESTMENTS LLC                   )       CASE NO. 17-72345-PWB
                                                  )
            Debtor.                               )



                                 CERTIFICATE OF SERVICE

           This is to certify that I have this day served a copy of the Order, the plan, the
   disclosure statement, and a ballot to creditors and parties in interest, within five days of the
   entry date of the Order Granting Provisional Approval of Disclosure Statement (Doc. 47)
   together with Ballots, Plan of Reorganization (Doc. 41), and Disclosure Statement (Doc 42)
   in the above styled case by depositing same in the United States mail with the adequate
   postage affixed thereto to all parties in interest to insure delivery addressed as follows:

   United States Trustee (served via ECF)
   362 Richard B Russell Bldg
   75 Ted Turner Drive SW
   Atlanta, GA 30303

                              SEE ATTACHED FOR CREDITORS.

   Dated: December 31, 2018
                                                         ____/s/______
                                                         Howard Slomka, Esq.
                                                         Georgia Bar #652875
                                                         Attorney for Debtor
                                                         Slipakoff & Slomka, PC
                                                         Overlook III – Suite 1700
                                                         2859 Paces Ferry Rd, SE
                                                         Atlanta, GA 30339
Case 17-72345-pwb   Doc 49   Filed 12/31/18 Entered 12/31/18 12:33:03   Desc Main
                             Document     Page 2 of 3
Case 17-72345-pwb   Doc 49   Filed 12/31/18 Entered 12/31/18 12:33:03   Desc Main
                             Document     Page 3 of 3
